Exhibit 10.1

 

VILLA VALENCIA AGREEMENT

 

THIS VILLA VALENCIA AGREEMENT (this “Agreement”) is made and entered into as of
July 10, 2014 by and between SNH SE TENANT TRS, INC., a Maryland corporation
(“TRS”), and FVE MANAGERS, INC., a Maryland corporation (“Manager”).

 

RECITALS:

 

WHEREAS, Manager and TRS are parties to that certain Management Agreement, dated
as of November 1, 2012 (the “Villa Valencia Management Agreement”), with respect
to that certain senior living facility located at 24552 Paseo de Valencia,
Laguna Hills, California (“Villa Valencia”); and

 

WHEREAS, Manager, TRS and certain affiliates of TRS identified on the signature
page hereof are parties to that certain Pooling Agreement No. 2, dated as of
October 30, 2012 (the “Pooling Agreement”), which pools the working capital and
revenues of twenty (20) senior living facilities, including Villa Valencia; and

 

WHEREAS, Manager and TRS have determined to undertake significant renovations to
Villa Valencia and, as a result, Manager desires that Villa Valencia cease to be
a Facility (such term and other terms used in this Agreement without definition
have the meanings given therefor in the Pooling Agreement) subject to the
Pooling Agreement; and

 

WHEREAS, in consideration of the agreement of TRS and certain affiliates of TRS
that Villa Valencia may cease to be a Facility subject to the Pooling Agreement,
Manager has agreed to cause certain affiliates of Manager to exercise their
option to extend the term of that certain Amended and Restated Master Lease
Agreement (Lease No. 4) among certain affiliates of TRS, as landlord, and
certain affiliates of Manager, as tenant, as the same has been amended from time
to time;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

As of July 1, 2014, Villa Valencia shall no longer be a Facility subject to the
Pooling Agreement, as though the Villa Valencia Management Agreement had
terminated and such cessation shall be accounted for and adjustments made
pursuant to and in accordance with the terms and provisions of Section 7.02 of
the Pooling Agreement (it being acknowledged and agreed that the deemed
termination of the Villa Valencia Management Agreement shall only be for
purposes of Section 7.02 of the Pooling Agreement).   Without limiting the
foregoing, from and after the date hereof, the Aggregate Invested Capital under
the Pooling Agreement shall be reduced by an amount equal to the Invested
Capital (as such term is defined in the Villa Valencia Management Agreement)
under the Villa Valencia Management Agreement.

 

Schedules B and C of the Pooling Agreement shall be amended to reflect Villa
Valencia ceasing to be a Facility subject to the Pooling Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

 

 

 

TRS:

 

 

 

SNH SE TENANT TRS, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

 

 

 

 

 

 

MANAGER:

 

 

 

 

FVE MANAGERS, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

President

 

The undersigned affiliates of TRS consent to the amendment of the Pooling
Agreement contemplated by this Agreement.

 

 

 

SNH SE DANIEL ISLAND TENANT LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

 

 

 

 

 

 

SNH SE SG TENANT LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

President

 

 [Signature Page to Villa Valencia Agreement]

 

--------------------------------------------------------------------------------